DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 allowed as a result of Terminal Disclaimers filed on April 16, 2022 and June 20, 2022.
The closest relevant art is Faries Jr. et al (2004/0247016 A1) wherein Faries, Jr. et al disclose a medical treatment system comprising a processor (18) to control the performance of an IV bag (2) via a bar code (26) such as RFID (paragraph 0095) (see Figs. 1-5, paragraphs 0081-0110).  
Claims 1-30 of this instant patent application differ from the disclosure of Faries Jr. et al in that the automated module for housing unrelated electronic and electromechanical equipment and for managing waste heat during surgery comprises a lower section configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment, and a cowling that substantially confines waste heat generated by the electronic and electromechanical surgical equipment, and the bulbous lower section is configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment during surgery, wherein a rear portion  of the bulbous lower section is configured to be positionable under an overhanging arm-board of a surgical table, and at least some of the module and the equipment housed in the module is enclosed in a cowling that substantially confines the waste heat produced by the electronic and electromechanical surgical equipment to the inside of the module.  The lower section is configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment during surgery, and a tower-like upper section located above the lower section, wherein the tower-like upper section is configured to be positioned adjacent the anesthesia side of an arm-board of a surgical table, and the upper section of the module is configured to accommodate mounting of equipment controls and a display at a height to be viewed and operated by a user.  None of the prior arts discloses in combination of an anesthetic equipment storage and an automated waste air management module configured to housing electronic and electromechanical surgical equipment including a system to measure and record administration of one or more IV medications or fluids for IV administration. The automated module can include a housing having a lower section and a tower like upper section, wherein the lower section is configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment. The automated module can also include a cowling that substantially confines waste heat generated by the unrelated waste heat-producing electronic and electromechanical surgical equipment, a portable digital camera and processing circuitry in wired or wireless electrical communication with the portable digital camera to receive digital data produced by the portable digital camera via machine learning (ML) and artificial intelligence (AI), and can include a system for measuring and recording the administration of the one or more IV medications and fluids, a machine vision camera to determine a volume of medication administered from a syringe of fluid administered from an IV bag through an IV drip chamber based on an image generated by the machine vision camera so that the processing circuitry is configured to receive dose data generated by the machine vision camera to determining the volume of medication administered from the IV bag to a patient.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 22, 2022